Exhibit 99.1 ARCA Biopharma announces fiscal year 2015 financial results and provides business update GENETIC-AF Trial Evaluating Gencaro as a Potential Treatment for Atrial Fibrillation Outcome of Interim Analysis of Phase 2B Efficacy Data Anticipated in the First Half of 2017 Westminster, CO, March 17, 2016 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company developing genetically-targeted therapies for cardiovascular diseases, today reported financial results for the year ended December 31, 2015, and provided a business update. “During 2015, we made good progress implementing our corporate strategy based on the belief that a precision medicine approach to drug development, tailoring medical treatment to the individual genetic characteristics of each patient, can enable more effective therapies, improve patient outcomes and reduce healthcare costs,” commented Dr. Michael Bristow, ARCA’s President and CEO. “In the ongoing GENETIC-AF clinical trial, we are evaluating Gencaro as potentially the first genetically-targeted treatment for atrial fibrillation. We believe we are on track to enroll sufficient patients by year-end for the DSMB to begin the pre-specified interim analysis with the outcome of the analysis anticipated in the first half of 2017.” GENETIC-AF Clinical Trial GENETIC-AF is a Phase 2B/Phase 3, multi-center, randomized, double-blind, adaptive design clinical trial comparing the safety and efficacy of Gencaro to Toprol-XL (metoprolol succinate) for the treatment of atrial fibrillation (AF) in a combined total of approximately 620 patients.Eligible patients will have heart failure with reduced left ventricular ejection fraction (HFREF), have a history of paroxysmal AF (episodes lasting 7 days or less) or persistent AF (episodes lasting more than 7 days and less than 1 year) in the past 6 months, and have the beta-1 389 arginine homozygous genotype that the Company believes responds most favorably to Gencaro.The primary endpoint of the study is time to first event of symptomatic AF/atrial flutter (AFL) or all-cause mortality.The combined Phase 2B/Phase 3 trial is designed for 90 percent power at a p-value of less than 0.01 significance level to detect a 25 percent reduction in the primary endpoint for patients in the Gencaro arm compared to patients in the Toprol-XL arm.The trial is currently enrolling patients in the United States and Canada. The GENETIC-AF Data Safety Monitoring Board (DSMB) will conduct a pre-specified interim analysis of study endpoints for efficacy, safety and futility to recommend whether the trial should proceed to Phase3.The DSMB will make its recommendation based on a predictive probability analysis of certain trial data after at least 150 patients have evaluable endpoint data.An enrolled patient has evaluable endpoint data either when they experience their first endpoint event, or after they complete the 24-week follow up period.The DSMB interim analysis will focus on analyses of the AF/AFL endpoints in the trial using both clinical-based intermittent monitoring and device-based continuous monitoring techniques.Should the DSMB interim analysis indicate that the data are consistent with pre-trial statistical assumptions and the potential for achieving statistical significance for the Phase 3 endpoint, the DSMB may recommend that the study proceed to Phase 3. The DSMB may also halt the study for futility.Based on the current enrollment rate, the Company expects to enroll at least 150 patients by the end of 2016. The Company expects the outcome of the DSMB interim analysis and recommendation regarding the potential transition to Phase 3 in the first half of 2017. In February 2016, the GENETIC-AF protocol was amended to simplify certain operational aspects of the trial.The Company believes these modifications will facilitate site recruitment and enrollment in existing trial sites and potential sites in European countries, where the Company anticipates expanding the study to support both the later portion of Phase 2B, as well as the potential Phase 3 portion of the trial.The Company believes inclusion of European investigative sites may support potential European regulatory submissions and partnering discussions.The Company received no objection from the United States Food and Drug Administration (FDA) or Health Canada on this protocol amendment. 2015 Summary Financial Results
